FOR IMMEDIATE RELEASE - CALGARY, ALBERTA - FEBRUARY 22, 2010 BAYTEX ENERGY TRUST ANNOUNCES YEAR-END 2009 RESERVES Calgary, Alberta (February 22, 2010) - Baytex Energy Trust (“Baytex”) (TSX: BTE.UN; NYSE: BTE)is pleased to announce our year-end 2009 reserves as evaluated by Sproule Associates Limited (“Sproule”), the independent reserves evaluator for all of Baytex’s oil and gas properties, in accordance with National Instrument 51-101.As Baytex plans to announce our 2009 financial results on March 11, 2010, certain financial estimates have been made to facilitate the discussion of the performance of our capital program.Readers are advised that these financial estimates remain subject to audit and, as a result, are subject to revision.Complete reserves disclosure will be included in our Annual Information Form for the year ended December 31, 2009, which will be filed in late March 2010. 2009 Highlights · Total proved reserves increased 3% to 129 million boe, while total proved plus probable reserves increased 5% to 197 million boe; · Inclusive of acquisitions, replaced 165% of production, with finding, development and acquisition costs (“FD&A”) of $11.82 per boe for proved plus probable reserves excluding changes in future development costs (“FDC”). Three-year average (2007 – 2009) FD&A costs are $11.94 per boe for proved plus probable reserves excluding FDC; · Replaced 113% of production through exploration and development (“E&D”) activities alone, while reinvesting only approximately 48% of funds from operations (“FFO”) into E&D; · Finding and development (“F&D”) costs were $10.62 per boe for proved plus probable reserves excluding FDC. Three-year average F&D costs are $10.10 per boe for proved plus probable reserves excluding FDC; · Reserve life index is 12.4 years for proved plus probable reserves and 8.2 years for proved reserves, based on our guidance of an average production rate of 43,500 boe/d for 2010; · Year-end 2009 reserves are comprised of 89% oil (including NGLs) on a proved plus probable basis, and 88% oil (including NGLs) on a proved basis; · Generated a recycle ratio (operating netback divided by FD&A costs) based on proved plus probable reserves (excluding FDC) of 2.3x in 2009 and 2.5x for the three-year average; and · Increased net asset value 2% to $32.18 per trust unit. Capital expenditures in 2009 are estimated to total $295 million, with $159 million spent on exploration and development activities, $101 million spent on property acquisitions and $35 million spent on deferred land acquisition payments related to our Bakken/Three Forks light oil resource play in North Dakota. Approximately 60% of these total expenditures were incurred for heavy oil assets with the balance incurred for light oil and natural gas assets. In 2009, we drilled a total of 113 gross (99.0 net) wells at a success rate of 96%. Our drilling program included 100 gross (88.6 net) oil wells, 5 gross (3.4 net) gas wells, 4 gross (3.0 net) service and stratigraphic test wells and 4 gross (4.0 net) dry holes. Baytex Energy Trust Press Release
